ALDRICH, Chief Judge
(dissenting).
The principles that an administrative agency must have standards, must not depart from them in an individual case, and should not make a general change lightly or without adequate explanation, seem to me as important as the basic proposition that its findings and reasoning must be set forth sufficiently to permit intelligent review. However, the agency decision in a case such as the one at bar, involving the allocation of economic resources, lends itself much less to the process of adjudication and review than, for example, whether an employer may be allowed to lock out his employees or how far products must be labelled. The complexities, the interrelationships, and the very number of factors not only engender differences of opinion, but lead readily to the conclusion that the agency’s omission, or de-emphasis, of what seems to the reviewer important, means that it has not adequately considered the case, or explained its position. It is also, perhaps, difficult not to be result-oriented. I, frankly, came away from the argument with the feeling that New Haven had received a raw deal. I could not feel that way about Lawrence. Yet the principles involved were not different. How far must how many dissatisfied persons be obliged to travel to an airport in the interests of overall transportation efficiency? It must be that this is peculiarly a Board problem. It is, of course, highly undesirable that the Board should make inconsistent decisions. But for a court, whose jurisdiction over the Board is geographically limited, to insist on its own weighting of the elements of decision may easily contribute to such results *590rather than correct them. And, to repeat, the fact that persuasive advocates can pick out of a large number of facts some that seem individually important does not necessarily mean that the Board’s indifference to them constituted error of law.
In short, after fully reviewing the record, I cannot bring myself to the conclusion that the Board here should be reversed. A few comments about the court’s opinion may be in order. In the first place, I do not read the dissenting members as disagreeing with the view that Eastern should be permitted to discontinue its New Haven service. On this the Board was not 3-2, but unanimous. And, it seems to me, with good reason. The small amount of New Haven-New York traffic would not seem to compel what is essentially a trunk carrier to furnish this local service, its only local service north of New York. I regard the Board’s opinion as entirely adequate to support its conclusion.
Turning to whether New Haven passengers have a valid objection to traveling to Bridgeport because of presently excessive taxi fares, which preoccupies much of New Haven’s argument and appears to affect the court, it seems to me that this is a typical matter where the Board must be permitted to credit the “expectations” that it has. Certainly the Board can take cognizance of the experience in other airports — we might almost notice it ourselves — that when there is a sizable demand for limousine transportation it will be reasonably met. In a larger sense, I think the Board is entitled to have hopes that consolidating service in one regional airport will, in due course, prove to be generally beneficial.
Finally, I do not perceive the inconsistencies between the Board’s treatment of New Haven and of Lewiston-Auburn and of Rutland, Vermont which trouble the court. Among other things, the distances of the latter cities from the nearest airport are far greater. Nor do I find impermissible inconsistency between the present decision and the other cases to which reference is made. True, there are some similarities in the facts, but there are also differences. The fact that two members of the three-man majority in this case regard the decision as inconsistent with the spirit of another decision does not mean that there were not a number of factual differences in the cases. I cannot believe as matter of law that they were not significant. In other words, I might myself feel that New Haven has ground to be substantially disappointed, but I do not believe that it has any legal complaint. I would affirm.